Case: 16-16811   Date Filed: 08/16/2017   Page: 1 of 11


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16811
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-cv-24125-DPG



VEOLIA TRANSPORTATION SERVICES, INC.,

                                    Plaintiff - Counter Defendant - Appellant,

                                 versus

UNITED TRANSPORTATION UNION,

                                    Defendant - Counter Claimant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 16, 2017)



Before JORDAN, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
               Case: 16-16811      Date Filed: 08/16/2017      Page: 2 of 11


       Veolia Transportation Services, Inc. (Veolia) appeals the district court’s

grant of summary judgment to the United Transportation Union (the Union) which

foreclosed its effort to vacate an arbitration award in favor of the Union.

Recognizing that judicial review of arbitration results is very limited and

challenges are rebuffed in “all but the most unusual circumstances,” Wiregrass

Metal Trades Council v. Shaw Envtl. & Infrastructure, Inc., 837 F.3d 1083, 1086

(11th Cir. 2016), Veolia asserts the arbitrator acted outside the scope of his

authority and impermissibly added to the scope of the parties’ collective bargaining

agreement. In addition, Veolia contends it is impossible to comply with the award.

In reality, however, Veolia is contesting the merits of the arbitrator’s decision, and

the district court did not err in granting summary judgment in favor of the Union.

Accordingly, after review,1 we affirm.

                                   I. BACKGROUND

       Veolia operates the Tri-Rail commuter rail system in South Florida pursuant

to a contract with the South Florida Regional Transportation Authority. The Union

represents Veolia’s train and engine service employees. Accordingly, Veolia and

the Union are parties to a collective bargaining agreement (the CBA) governing the

terms and conditions of the Union members’ employment. In particular, the CBA



       1
        We review the district court’s grant of summary judgment to the Union de novo.
Wiregrass, 837 F.3d at 1087.
                                              2
              Case: 16-16811     Date Filed: 08/16/2017   Page: 3 of 11


provides a process by which employee misconduct is investigated and punished,

and includes an appeal structure culminating in arbitration.

      Richard C. Beall (Beall) was a Locomotive Engineer on a commuter train

operated by Veolia on the Tri-Rail system between West Palm Beach and Miami,

Florida. At the time, CSX Transportation (CSX) owned and controlled the tracks

on which the Tri-Rail system operates. Veolia and its engineers were required to

comply with CSX rules, one of which is Operating Rule 44. Rule 44 prescribes

certain procedures an engineer must follow when his train passes trackside signs.

On September 26, 2012, Veolia and CSX were conducting efficiency tests and

placed a sign covered by Rule 44 next to the tracks on which Beall’s train was

scheduled to travel. As his train passed the sign, Beall failed to notify a dispatcher

and to slow his train’s speed, both of which he was required to do under the rule.

Veolia launched a formal internal investigation and determined Beall violated Rule

44. The company terminated him on November 12, 2012, and his Engineer

certificate was revoked for six months.

      The Union appealed the decision. After the internal grievance procedures

were exhausted, the parties submitted the matter to an arbitrator in accordance with

the CBA. The parties posed the following question to the arbitrator: “Did [Veolia]

properly find [Beall] in violation of CSX Operating Rule 44 and was [Beall’s]




                                          3
              Case: 16-16811    Date Filed: 08/16/2017    Page: 4 of 11


termination from service proper and in accordance with the Parties’ Collective

Bargaining Agreement?”

      In an award dated October 14, 2013 (the 2013 Award), the arbitrator

affirmed the result of Veolia’s internal disciplinary process to the extent he found

Beall violated Rule 44. He determined, however, that termination was too severe a

penalty. The arbitrator stated that although Beall’s violation was “serious and

properly warrant[ed] serious discipline,” dismissal was “excessive” and “not

commensurate with the infraction” in light of Beall’s forty-three years of

experience, fifteen of which he served as a Tri-Rail commuter operator, and the

fact that no damage or injury resulted from the infraction. The arbitrator

determined a six-month disciplinary suspension was appropriate instead, and he

ordered Beall reinstated and made whole for back pay and benefits outside the six-

month disciplinary period.

      One month later, Veolia filed this suit in the Southern District of Florida

seeking to vacate the 2013 Award on the grounds that it conflicted with the plain

terms of the CBA and that the arbitrator acted outside the scope of his authority.

The parties filed cross motions for summary judgment on August 11, 2014. In its

memorandum in support of its motion, Veolia noted almost in passing that it was

undisputed that, in addition to the discipline Veolia had imposed, CSX had

independently barred Beall from serving on its rails. It was therefore impossible


                                          4
              Case: 16-16811     Date Filed: 08/16/2017   Page: 5 of 11


for Veolia to reinstate Beall because it could not put him back to work on Tri-Rail

track. The upshot of that fact, Veolia claimed, was that the 2013 Award should be

vacated. The district court determined the 2013 Award did not resolve this

particular factual contention, so it remanded the case to the arbitrator to “address

the issue of CSX Transportation’s disqualification of [Beall].” It held the parties’

cross motions for summary judgment in abeyance pending the final disposition of

the issue.

      In a June 2015 proceeding on remand (the 2015 Proceeding), the arbitrator

found no grounds for altering the 2013 Award. Although there was testimony

indicating that CSX would have made its own judgment as to Beall’s eligibility to

return to work on the Tri-Rail system independently of Veolia’s decision, that

evidence “went untested because [Veolia] never approached CSX to request the

prohibition be lifted;” instead, Veolia complained in federal court. On the record

before him, the arbitrator determined “the evidence [was] sufficient to find that

both [Veolia] and the [Union] had reason to understand that [Beall’s] reinstatement

depended on his prohibition being lifted” and that it was “reasonable to expect

[Veolia] to make a good faith effort to approach [CSX] to have the prohibition

lifted.” In addition, the arbitrator noted that in March 2015, CSX’s administrative

authority ceased when its contract with the Florida Department of Transportation

terminated, changing the factual landscape against which Veolia’s impossibility


                                          5
              Case: 16-16811      Date Filed: 08/16/2017    Page: 6 of 11


argument had been made. In short, the evidence did not show on balance that

reinstating Beall was impossible as Veolia claimed.

      The district court subsequently reopened the case and considered the parties’

motions for summary judgment. It declined to vacate the 2013 Award or the 2015

Proceeding (together, the Arbitration Award) under the highly deferential standard

of review, finding the CBA was “open to an interpretation that the arbitrator can

modify an employee’s discipline through the grievance process.” Accordingly, the

court denied summary judgment to Veolia, granted summary judgment to the

Union, and ordered Veolia to comply with the Arbitration Award. Veolia

appealed.

                                   II. DISCUSSION

      Under the CBA, employees are not to be disciplined without “a fair and

impartial investigation.” Discipline can be imposed for “just cause,” and

“depending on the nature of the incident, [penalties] can range from a written

reprimand, to suspension, to dismissal.” The agreement does not enumerate

specific penalties for specific offenses; rather, the nature of the discipline is

dependent on the nature of the incident, as determined in the investigation. If the

employee is disciplined as a result of an investigation, he may appeal the

investigation decision. The first several steps of the appeal are internal. However,

if the decision of the final internal appeal, rendered by the General Manager,


                                            6
              Case: 16-16811     Date Filed: 08/16/2017    Page: 7 of 11


remains disputed, either party may appeal to an impartial arbitrator selected in

accordance with the CBA.

A. Whether the Arbitrator Erred in Rendering the 2013 Award

      Veolia contends the arbitrator erred in rendering the 2013 Award for two

reasons. First, the arbitrator exceeded the scope of the question presented to him.

In Veolia’s view, the arbitrator was asked only to determine if Beall violated CSX

Operating Rule 44, and if so whether Veolia’s discipline was permitted by the

CBA. Veolia argues the parties did not seek a decision as to whether the discipline

imposed was appropriate in Beall’s case. Notably, Veolia does not suggest the

CBA bars arbitrators from modifying discipline imposed in an investigation in

general; rather, Veolia merely asserts that the parties did not authorize this

particular arbitrator to alter Beall’s punishment. Second, Veolia contends the

arbitrator implicitly added a provision to the CBA in excess of his authority when

he held that Beall’s punishment was too severe. Veolia quibbles with the language

of the 2013 Award in which the arbitrator stated that “the standard to permanently

separate [Beall] from his job rises beyond that of finding him guilty of having

violated an operating rule,” in part because of his lengthy service in the railroad

industry. The company imagines this amounted to an amendment to the CBA,

since the CBA nowhere provides that Veolia must meet an elevated burden to

terminate a longstanding employee.


                                           7
              Case: 16-16811      Date Filed: 08/16/2017    Page: 8 of 11


      In light of the highly deferential standard of review applicable in cases such

as this one, Veolia’s contentions are meritless. “Judicial review of a labor-

arbitration decision pursuant to [a collective bargaining] agreement is very

limited.” Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509

(2001); see also United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied

Indus. & Serv. Workers Int’l Union v. Wise Alloys, LLC, 807 F.3d 1258, 1271

(11th Cir. 2015) (characterizing such review as “highly deferential” and

“extremely limited”). As Veolia concedes, the CBA permits the arbitrator to

modify the discipline imposed on an employee found guilty in an investigation.

Indeed, the CBA appears to fully integrate the arbitrator into the grievance process,

treating the arbitrator and the rest of the appeal structure nearly identically.

Viewing the CBA in this light, nothing about the question presented to the

arbitrator indicates his contractually agreed authority to modify punishments was

limited as Veolia suggests. The parties asked the arbitrator to determine whether

Beall’s “termination from service [was] proper and in accordance with [the CBA].”

The question presented can be reasonably interpreted to ask the arbitrator to

determine not only whether termination was a permissible penalty under the CBA,

but also whether it was “proper,” i.e., whether it was appropriate under the

circumstances. This may even be the most reasonable interpretation against the

backdrop of the CBA; in any event, it is not one on which this Court will vacate


                                            8
              Case: 16-16811     Date Filed: 08/16/2017    Page: 9 of 11


the award. See IMC-Agrico Co. v. Int’l Chem. Workers Council, 171 F.3d 1322,

1326 (11th Cir. 1999) (“It is not our role to review the merits of the arbitrator’s

interpretation, but only to ask whether it was arguably based on the language of the

agreement.”); Wise Alloys, 807 F.3d at 1271 (“[W]e review a labor arbitration

award for ‘whether [it] is irrational, whether it fails to draw its essence from the

collective bargaining agreement or whether it exceeds the scope of the arbitrator’s

authority.’” (quoting Osram Sylvania, Inc. v. Teamsters Local Union 528, 87 F.3d
1261, 1263 (11th Cir. 1996))).

      Veolia’s assertion that the arbitrator impermissibly added a provision to the

CBA fails for similar reasons. The CBA does not impose a rigid or formulaic

penalty structure as Veolia implies. Rather, it states only that “[d]iscipline for just

cause, if imposed, depending on the nature of the incident, can range from a

written reprimand, to suspension, to dismissal.” This malleable standard is broad

enough to encompass what the arbitrator did here in weighing Beall’s seniority and

the absence of any damage resulting from his violation. When he stated that “the

standard to permanently separate [Beall] from his job rises beyond that of finding

him guilty of having violated an operating rule,” the arbitrator was reasonably

interpreting and applying the concept of “just cause . . . depending on the nature of

the incident” as provided in the CBA, not writing in a new provision. See Wise

Alloys, 807 F.3d at 1272 (“To prevail in vacating an arbitration award, the


                                           9
              Case: 16-16811     Date Filed: 08/16/2017    Page: 10 of 11


challenger must refute every reasonable basis upon which the arbitrator may have

acted.” (quotation omitted)). Nothing about the award “contradict[ed] the express

language of the agreement” or added any term to it. IMC-Agrico, 171 F.3d at

1325.

B. Whether Reinstatement Was Impossible

        Veolia next contends the Arbitration Award cannot be enforced because

CSX suspended Beall. Thus, even if Veolia reinstated him, it would be powerless

to put him back to work on CSX tracks. As Veolia concedes, however, the

arbitrator already addressed this issue at the direction of the district court on

remand in the 2015 Proceeding. Once again, Veolia is in essence seeking to

relitigate the case because it is unsatisfied with the result of the arbitration to which

it agreed to submit. But we “do not sit to hear claims of factual or legal error by an

arbitrator.” United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 38

(1987). Veolia had its chance before the arbitrator to show the facts on the ground

precluded Beall’s reinstatement. It lost, and neither this Court nor the district court

is in a position to reevaluate the arbitrator’s decision. See Garvey, 532 U.S. at 509

(“Courts are not authorized to review the arbitrator’s decision on the merits despite

allegations that the decision rests on factual errors or misinterprets the parties’

agreement.”); Wise Alloys, 807 F.3d at 1271 (“We do not review claims of factual

or legal error by an arbitrator in the same manner as we review the decisions of


                                           10
             Case: 16-16811    Date Filed: 08/16/2017   Page: 11 of 11


district courts.”). The arbitrator determined that Veolia never attempted to have

CSX revoke Beall’s suspension, and noted that by the time of the 2015 Proceeding,

CSX’s contract had expired and it no longer controlled the tracks in any case.

Pursuant to his power to modify Beall’s punishment, the arbitrator found Veolia

should not have fired him and ordered the company to take the necessary measures

to reinstate him. We “have no business weighing the merits of the grievance [or]

considering whether there is equity in a particular claim,” and so we will not vacate

the Arbitration Award on these grounds. Garvey, 532 U.S. at 509 (quoting Misco,
484 U.S. at 37).

                                III. CONCLUSION

      For the foregoing reasons, we affirm the judgment of the district court.

      AFFIRMED.




                                         11